     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, National
     Association, as Trustee for LSF8 Master
 8   Participation Trust
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11
     U.S. BANK TRUST, N.A., AS TRUSTEE FOR                Case No.: 2:18-cv-01045-APG-NJK
12   LSF8 MASTER PARTICIPATION TRUST,
                                                          STIPULATION AND ORDER TO
13                  Plaintiff,                            EXTEND DISPOSITIVE MOTIONS
14                                                        DEADLINES
     vs.
15                                                        [THIRD REQUEST]
     SATICOY BAY LLC SERIES 1405 S NELLIS
16   1038; PACIFIC LEGENDS EAST
17   CONDOMINIUM ASSOCIATES.; DOE
     INDIVIDUALS I through X, inclusive; and
18   ROE CORPORATIONS I through X, inclusive,
19
                    Defendants.
20
21
            Plaintiff, U.S. Bank Trust, National Association, as Trustee for LSF8 Master
22
     Participation Trust (hereinafter “U.S. Bank” or “Plaintiff”) and Defendant, Pacific Legends East
23
     Condominium Associates, (hereinafter, “ Pacific Legends East” or “ HOA” ) (collectively, the
24
     “ Parties” ), by and through their respective attorneys of record, hereby stipulate and agree as
25
     follows:
26
            IT IS HEREBY STIPULATED AND AGREED that the dispositive motion deadline
27
     should be continued for 30 days from April 15, 2019 to May 15, 2019, to permit the Parties to
28
     continue settlement discussions in order to reach a resolution of the above-identified litigation



                                                 Page 1 of 3
 1   and execute the necessary settlement documents, including but not limited to a Stipulated
 2   Judgment.
 3          IT IS HEREBY STIPULATED AND AGREED that if a resolution is not reached prior to
 4   the extended dispositive motion deadline, then the Parties shall proceed with dispositive motion
 5   practice.
 6          IT IS HEREBY STIPULATED AND AGREED that this is the Parties third request for
 7   an extension of the dispositive motion deadline is not intended to cause delay.
 8          IT IS SO STIPULATED.
 9   DATED this ___ day of April, 2019.                DATED this ___ day of April, 2019.
10
     WRI GHT, FI NLAY & ZAK, LLP                       LI PSON, NEI LSON, P.C.
11
12                                                     /s/ J. William Ebert, Esq.
     /s/ Rock K. Jung, Esq.                            J. William Ebert, Esq.
13
     Rock K. Jung, Esq.                                Nevada Bar. No. 2697
14   Nevada Bar No. 10906                              Karen Kao, Esq.
     7785 W. Sahara Ave, Suite 200                     kkao@lipsonneilson.com
15   Las Vegas, NV 89117                               Nevada Bar No. 14386
     rjung@wrightlegal.net                             9900 Covington Cross Drive, Suite 120
16
     Attorneys for Plaintiff, U.S. Bank Trust,         Las Vegas, NV 89144
17   National Association, as Trustee for LSF8         Attorneys for Defendant
     Master Participation Trust                        Pacific Legends East Condominium Associates
18
19
20
21
22
23          IT IS SO ORDERED.
24          DATED this ____
                        15 day of ____________,
                                     April      2019.
25
                                                      _______________________________
26
                                                      UNITED STATES MAGISTRATE JUDGE
27
28



                                                 Page 2 of 3
